Name: Commission Regulation (EC) NoÃ 1868/2006 of 15 December 2006 amending Regulation (EC) NoÃ 2247/2003 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EC) NoÃ 2286/2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States)
 Type: Regulation
 Subject Matter: international trade;  agri-foodstuffs;  tariff policy;  economic geography;  animal product
 Date Published: nan

 16.12.2006 EN Official Journal of the European Union L 358/47 COMMISSION REGULATION (EC) No 1868/2006 of 15 December 2006 amending Regulation (EC) No 2247/2003 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EC) No 2286/2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2286/2002 of 10 December 2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EC) No 1706/98 (1), and in particular Article 5 thereof, Whereas: (1) Commission Regulation (EC) No 2247/2003 (2) opens, on a multi-annual basis for periods from 1 January to 31 December, a quota for the import of certain products in the beef and veal sector originating from the ACP States. (2) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (3) applies to import licences for import tariff quota periods starting from 1 January 2007. Regulation (EC) No 1301/2006 lays down in particular detailed provisions on applications for import licences, the status of applicants and the issue of licences. That Regulation limits the period of validity of licences to the last day of the import tariff quota period. The provisions of Regulation (EC) No 1301/2006 should apply to imports licences issued pursuant to Regulation (EC) No 2247/2003, without prejudice to additional conditions laid down in that Regulation. It is necessary to align the provisions of Regulation (EC) No 2247/2003 on Regulation (EC) No 1301/2006 where appropriate. (3) For the sake of clarity, Article 2(2) of Regulation (EC) No 2247/2003 should be deleted as this provision is merely a repetition of the provision in Article 50(1) of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4). (4) Regulation (EC) No 2247/2003 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2247/2003 is amended as follows: 1. In Article 2, paragraph 2 is deleted. 2. Article 3 is replaced by the following: Article 3 Except as otherwise provided for in this Regulation, Regulations (EC) No 1445/95 and (EC) No 1291/2000 and Commission Regulation (EC) No 1301/2006 (5) shall apply. 3. Article 4 is amended as follows: (a) in paragraph 1, point (b) is replaced by the following: (b) in section 8, the country of origin and the mention yes  is marked by a cross. Licences shall carry with them an obligation to import from the country indicated; (b) paragraph 3 is replaced by the following: 3. Member States shall notify to the Commission, no later than the third working day following the end of the period for the submission of applications, the quantities applied for, broken down by origin and by CN code or group of CN codes as necessary, and expressed in kilogram. (c) paragraph 4 is deleted. 4. Article 5 is amended as follows: (a) paragraph 1 is deleted; (b) paragraph 2 is replaced by the following: 2. Import licences shall be issued on the 21st day of each month. 5. Article 7 is replaced by the following: Article 7 The import licences issued in accordance with this Regulation shall be valid for 90 days from their actual date of issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 348, 21.12.2002, p. 5. (2) OJ L 333, 20.12.2003, p. 37. Regulation as amended by Regulation (EC) No 1118/2004 (OJ L 217, 17.6.2004, p. 10). (3) OJ L 238, 1.9.2006, p. 13. (4) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1282/2006 (OJ L 234, 29.8.2006, p. 4). (5) OJ L 238, 1.9.2006, p. 13.